Non-Final Rejection
This is a reissue application of U.S. Patent No. 9,458,972 (“the ‘972 patent”). This application was filed 10/4/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions. In light of the effective filing date of the ‘972 patent, the AIA  first to file provisions govern the prior art rejections. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/12/2021 has been entered. During the course of prosecution, the specification and patent claims 1, 7, 9, and 10 have been amended, new claims 11-24 have been presented, and new claims 11-14 have been canceled. Claims 1-10 and 15-24 are pending.
 
35 USC § 112(f) Issues
The MPEP explains when a limitation invokes 35 U.S.C. 112(f)/6th paragraph (hereinafter, 112(f)) and how to interpret such limitations.  See MPEP 2181-2183; Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015) (en banc).  As noted in MPEP 2181, a three prong test is used to determine whether a limitation invokes 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"


Here, the following limitations require further analysis.
First and Second Side wall Paraboloidal Sections (claim 20)
As to the first prong, a “section” is a nonce term, a generic placeholder that merely substitutes for the word means and has no specific structural meaning. See MPEP 2181 I.A. Adding “paraboloidal” adds a shape but no real structure—we still do not know what this section actually is. Adding “side wall” likewise does not actually add structure. As to the second prong, the terms are modified by functional language of “configured to deflect first [or second] light rays emitted by the plurality of LEDs through a” first or second section of the first lens. As to the third prong, the claim specifies no structure for performing this function. Paraboloidal indicates a shape, but does not necessarily show how light is defected through the first lens. The three prong test is met and 112(f) is invoked.
As 112(f) is invoked we must look to the corresponding structure in the specification to determine the claim construction. The specification describes “paraboloidal sections” 51 and 52 that are either mirrored surfaces or total reflecting surfaces, so we need a paraboloidal shaped mirrored or total reflecting surface. It further needs to be located in the device relative to the LEDs and the first lens such that the light they deflect is emitted through a first or second section of a first lens. 

It is noted that “paraboloidal section” is also found in claim 15, see the last paragraph of the claim. In claim 15, however, this limitation is not claimed as performing any function, therefore it fails prong two and does not invoke 112(f) in claims 15-19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2008/0204888 to Kan et al. (“Kan”) in view of U.S. Patent App. Pub. 2013/0292709 to Tong et al. (“Tong”), and further in view of U.S. Patent App. Pub. 2011/0164417 to Huang (“Huang”), and further in view of one of U.S. Patent App. Pub. 2013/0100667 to Riendeau et al. (“Riendeau”) or U.S. Patent App. Pub. 2014/0084809 to Catalano (“Catalano”).
Regarding claim 1: A LED lamp for illuminating a surface comprising: a body; 
Kan describes LED lamps for illuminating a surface. See, e.g., any of the exemplary luminaires of Fig. 3. There is certainly a body in the various figures.
a plurality of multi-color LED light sources; 
Kan’s light emitting elements can be multi-color LED light sources. [0071]-[0072].
a spherical cap lens covering each of the plurality of multi-color LED light sources and having a radius that is larger than a radius of a base of the spherical cap lens; wherein the spherical cap lens further comprising a plurality of spherical cap lenses covering respective ones of the plurality of multi-color LED light sources, and wherein each of the plurality of multi-color LED light sources and each of the plurality of spherical cap lenses covering respective ones of the plurality of multi-color LED light sources are arranged distant to each other on a LED mounting plane and are aligned with their centers to a common center line with at least one paraboloidal section having its focus at the common center line of the plurality of multi-color LED light sources; 
Kan does not explicitly say the light emitting elements are at a focal point of the parabolic reflectors, but this is known and provides more efficient reflection and uniform illumination. Riendeau at [0026] explains that when LEDs are used with a parabolic reflector efficiency is increased by including the LEDs at the focal point of the reflector. Catalono likewise suggests in various places ([0004], [0027], [0035]) that when LEDs are used with a parabolic mirror uniformity is improved by having the LEDs at the focal point. It would therefore have been obvious to a person of ordinary skill to position the LEDs at the focal point of the paraboloidal section to achieve these advantages.
Kan arguably may show a spherical cap lens covering each light source in the various figures, such as Fig. 5, but it is not described in the specification. Kan does describe the light sources are arranged distant to each other on a mounting plane and are aligned with their centers to a common center line. See Fig. 5 and 9. Tong Figs. 6 and 9 show a plurality of multi-color LED light sources and a spherical cap lens covering each of the plurality of multi-color LED light sources and having a radius that is larger than a radius of a base of the spherical cap lens; wherein the spherical cap lens further comprising a plurality of spherical cap lenses covering respective ones of the plurality of multi-color LED light sources. It would have been obvious to use such a lens as it provides a more uniform color than the typical hemispherical lens, as taught by Tong. [0035].
at least one section with a mirrored surface, for reflecting light emitted by the plurality of multi-color LED light sources, the mirrored surface further comprising the at least one paraboloidal section and at least one convex arc shaped reflective surface; 

In calling the arc shaped reflective surface convex, the claim is clearly referring to its shape with respect to the LED light sources. The word “convex” is not used in the specification of the ‘972 patent, and applicant merely cites figures 1, 4, and 5 for support. The examiner agrees that the figures provide support, for example element 53 is an arc shaped reflector that is convex with respect to the LED. In this context, there are only two possibilities here for a reflective surface that is the arc of a circle: it will be either convex or concave. If it is an arc of a circle, it either curves inward or outward. Accordingly, the reflective element shaped in “an arc of a circle” in Kan will be either convex or concave, though Kan is silent on which. 
Huang shows a similar LED lighting device where light is reflected off a reflective surface such that it exits out of a transmissive cover on another wall. In Figs. 9 and 11, [0037], [0039], Huang shows that the reflective surfaces may be either convex or concave. Huang does not appear to distinguish between them and treats them as equivalent. Assuming Kan teaches a concave reflector, i.e. it does not teach a convex reflector as claimed, then using a convex reflector would have been a simple substitution of one known element for another to obtain predictable results. See MPEP 2143 I.B. Kan shows the claimed device except, as presumed here, uses a concave rather than a convex reflector. Convex was known in the art in similar LED lamps, as shown in Huang. It would have been obvious to substitute convex for concave and the 

and at least one lens section forming an exit surface for the light. 
Kan discusses diffusers at [0067]-[0070] that are a lens section forming an exit surface.
 
Regarding claim 2, it is apparent that the body of Kan is hollow. 
 
Regarding claim 3, the body of Kan may comprises an extruded profile. This is evident in Fig. 5, and also is described in [0054] where it is explained the reflectors can be elongated. 
 
Regarding claim 4, the lamps of Kan may further have a backside reflector arranged behind a mounting plane of the plurality of multi-color LED light sources. See for example the reflectors 430, 730, 830, 930 of the various embodiments.  
 
Regarding claim 5, Tong is clear that each multi-color LED light source comprises a plurality of chips. 

Regarding claim 6, Kan’s reflectors can be considered a total reflecting surface or a reflecting coated surface. 
 

 
Regarding claim 8, Kan appears to permit almost any known lens may be used as the diffuser. [0067]-[0070]. The examiner takes official notice that Fresnel lenses are well known in the art and could have been used in Kan to achieve a desired illumination effect. This use of Official Notice was not challenged by the applicant and is taken to be admitted prior art. See MPEP 2144.03.
 
Regarding claim 9, Kan’s lens section might be considered a prime lens 420 and an outside lens 440, using Fig. 4 as an example. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 15-24 are allowed. Reasons were given in the prior Office action mailed 1/12/2021 at 10-11.

Response to Arguments
The arguments filed with the Response have been fully considered.
Recapture


112(f)
Applicant argues that 112(f) should not be invoked for claim 20. Response at 7-9. The examiner disagrees and maintains the findings given previously. However, it is noted that the invocation of 112(f) is not crucial to patentability, therefore whether the applicant or examiner is correct on this issue is not important to the present examination. Claim construction is a question of law, therefore if this issue comes up in a future court or Office proceeding, the court or the PTAB (as the case may be) will not be bound by the examiner’s findings and applicant will be free to argue its preferred construction at that time. This issue therefore need not be discussed further.

Prior Art Rejections
Applicant argues the prior art rejections of claims 1-9 be withdrawn because the art fails to disclose “the mirrored surface further comprising the at least one parboloidal section and at least one convex arc shaped reflective surface.” Response at 9-10. The examiner agrees Kan does not explicitly disclose the arc shaped reflective surface is convex. However, Kan discloses that they may be arc shaped; an arc shaped reflective surface may be either concave or convex, and arguably disclosing merely “arc shaped” would render obvious either of these options. In any event, the examiner relies on an additional reference above to teach this newly claimed feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Menefee whose telephone number is (571)272-1944.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home



/JAMES A MENEFEE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        Conferees: 

/LINH M NGUYEN/Primary Examiner, Art Unit 3992                    

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992